1
2
                                          JS−6
3
4
5
6
7
8
9                      UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA
10
11 DARRYL EVERSOLE                             CASE NO:
                                               2:18−cv−07345−FMO−AS
12                 Plaintiff(s),
           v.                                  ORDER DISMISSING ACTION
13
     NHP PMB BURBANK MEDICAL PLAZA I,          WITHOUT PREJUDICE
14 LLC , et al.
15
16                Defendant(s).
17
18
19         Having been advised by counsel that the above−entitled action has been settled,
20   IT IS ORDERED that the above−captioned action is hereby dismissed without costs
21   and without prejudice to the right, upon good cause shown within 45 days from the
22   filing date of this Order, to re−open the action if settlement is not consummated.
23   The court retains full jurisdiction over this action and this Order shall not prejudice
24   any party to this action.

25        IT IS SO ORDERED.
26
     DATED: June 11, 2019                         /s/ Fernando M. Olguin
27                                               Fernando M. Olguin
                                                 United States District Judge
28
